UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission File Number001-36548 ATARA BIOTHERAPEUTICS, INC. (Exact name of Registrant as specified in its Charter) Delaware 46-0920988 ( State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 611 Gateway Blvd., Suite 900 South San Francisco, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (650) 278-8930 Securities registered pursuant to Section12(b) of the Act: Common Stock, par value $0.0001 per share, traded on The Nasdaq Stock Market
